 

 

 

 

 

 

 

 

 

 

 

F l i.. E §§?i"
FEB 15 2019

CLERK. U,S‘ D!STFUCT COURT
SQ|#`}H/ERN DISTRICT C)F CAL|FORNIA

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ASHW[N KHOBRAGADE, an Case No.: loot/468

individual,

   
   
 
  

Piaimiff, ORDER

V.

COVIDIEN LP, a Delaware
limited partnership,

 
 

Defendant.

  

HAYES, Judge:

Defendant Covidien LP (ECF No. 45), the Motion f`or Leave to Amend the Complaint filed
by Plaintiff`AshWin Khobragade (ECF No. 108), the Motion for Sanctions filed by Plaintiff`
(ECF No. 122), and the Motion to Declare Plaintiff a Vexatious Litigant filed by Defendant
(ECF No. 124).
I. PLA[NTIFF’S COMPLAINT

On February l9, 2016, Plaintif`f` initiated this action by filing a Complaint. (ECF No.
l). Plaintiff` brings claims against Defendant Covidien LP f`or breach of contract; violation
of the Racl<eteer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1962(c)_
(d) based on extortion under § 1961(1), fraud in foreign labor contracting under 18 U.S.C.

...._______ ____..L...JEPU,|.Y __...._..._ .

 

 

 

 

§ 1351(a), and fraud and misuse of immigration documents under 18 U.S.C. § 1546;- _
promissory estoppel; violation of the California Whistleblovver Protection Act (CWPA),
Cal. Lab. Code § 1102.5; intentional infliction of emotional distress (IIED)', negligent
infliction of emotional distress (NIED); and fraud. Plaintiff proceeds pro se.

Plaintiff alleges that in June 2011, he “Was asked to relocate to San Diego” and “told
by his manager that he Would definitely receive a raise.” (ECF No. 1 1111 11, 13). Plaintiff
alleges that in August 201 1, he followed instructions to travel to San Diego to find housing, .
during Which a manager pointed out Covidien offices and told Plaintiff he Would receive a
raise for the cost of housing. (ECF No. 1 1111 14-18). The Complaint alleges that Plaintiff
relocated in September 2011, and “never Worked in San Diego, CA” because he Was
“temporarily” assigned to “Covidien’s facilities in Tijuana, l\/[exico” shortly after
relocating. Id. 1111 20-21, 26. Plaintiff alleges he repeatedly requested the raise and office
space he had been promised Id. 1111 25, 35. Plaintiff alleges he crossed the border to Tijuana
on foot every day, a “1engthy” process causing Plaintiff to feel unsafe and to experience
“stre'ss and mental anguish.” Id. at 4-5.

Plaintiff alleges that Covidien applied for an extension of his Hl-B visa in April
2012, and that the documents indicated Plaintiff was employed in l\/[assachusetts Where the
prevailing Wage Was significantly less than the San Diego prevailing Wage. Id. 1111 29-33.
Plaintiff alleges that in April 2012, his visa vvas extended to August 2015. Id. 11 34. Plaintiff
alleges that he Was told, “[d]uring a conference call With a company attorney,” that his
“employment Was at Will and could be terminated at any time” and that he “Would not be
receiving a pay increase.” Id. 11 36. Plaintiff alleges “[i]n July 2012, Covidien amended
Plaintiff’s status With USCIS” to indicate Plaintiff Was Worl<ing in San Diego, but that
Plaintiff Was “still Worl<ing in l\/lexico.” Id. 11 37. Plaintiff alleges that “[i]n September
2012, Plaintiff Was fined for insubordination,” Was “placed under a performance
improvement plan that Would require him to meet impossible goals,” and Was “given
several ‘not able to meet the mark’ letters.” Id. 1111 38-40. Plaintiff alleges that he Was
“repeatedly harassed With questions and comments trying to induce him to move to

2
16cv468

 

ly_.\

\ooo~`io\m§.l>.o)i\.)

I\JN[\JI\JI\J[\J[\J[\)[\)r-ll-\r-‘»-»_\»_)l-\»_\»-r--
OO\]ONUI-PW[\)'-“O\OOO\]O\U\-§UJ[\)>_*O

 

 

 

l\/lexico” and that Plaintiff “was directly threatened and intimidated with deportation if he
continued to ask for a pay raise and promotion.” Id. 1111 41_42. Plaintiff alleges that he

moved to New Jersey in summer of 2013, and that he was “apprised of Defendant’s

fraudulent misrepresentations to USCIS” in 2015 when he “f`mally gained access to his

immigratlon information;’_’_lcii

Plaintiff alleges “lost income” - and “severe mental, emotional, physical, and
emotional distress, and other damages.” Id. at 8-9, 10“14. Plaintiff seeks “an Order
enjoining Defendant, its officers, agents, employees, and those acting in concert or
conspiracy with them, temporarily during the pendency of this action and permanently
thereafter from and further violation of 18 U.S.C. §§ 1961 et seq.”; compensatory damages;
treble damages and attomeys’ fees under 18 U.S.C. § 1964; “punitive and exemplary
damages pursuant to Cal. Civil Code § 3294 or as otherwise provided by law”; “civil
penalties of up to 810,000 for each violation” of CWPA; “costs of suit”; prejudgment and
postjudgment interest; and “other and further relief as the Court deems just and proper.”
Id. at 14_15.

II. DEFEN])ANT’S EVIDENCE

On April 27, 2009, Defendant wrote to Plaintiff offering “the position of R&D
engineer . . . in Massachusetts at our Chicopee location.” (EX. 4 to Khobragade Dep., ECF
45-4 at 102). The letter states,

Your starting salary will be $2,884.62 bi-weekly, $75,000 annualized. . . . You
will be eligible to participate in the Annual Incentive Plan in FY 2009, which
. . . will provide you with a target bonus of 5% percent of your base salary for
100 percent achievement of specified company financial performance
objectives and individual objectives . . . .

We both recognize that your employment is at Will and that either party at its
discretion may terminate this employment arrangement at any time, with or
without cause. We also recognized that this offer letter is not meant to be a
contract of employment Please indicate your understanding and acceptance
of this offer by signing below and returning the original to me for our files by
April 30, 2009.

16cv468

 

 

\ooo-io\ui-l>-wi\>._.

[\Jl\)[\.)[\)[\.)[\)[\)l\)[\)»_a\-a>-\)-)_\»_\l_*>_¢)_ll_¢
OO\}O\ULWN*_‘O\DOO`~]O\U`I-BWNF_‘O

 

 

Id. at 102_03. The letter shows Plaintiff" s signature, dated May l, 2009. Id. at 103.
Plaintiff alleges that he began to work for Defendant in l\/[assachusetts in June of 2009.
(Compl. 11 10; ECF No. l). On May 14, 2009, Defendant wrote to the U.S. Department of
I-lomeland Security, “on behalf of M_r. Ashwin Khobragade . . . so that he may serve our
company as a Senior Research Engineer at our Chicopee, Massachusetts facility.” (EX. 5
to Khobragade Dep., ECF No. 45-4 at 105). The letter states,

His compensation in this capacity will be $75,000 annually, plus standard

corporate benefits. . . . This letter has been prepared in support of Mr.

Khobragade’s nonimmigrant petition only, and it is not intended nor should it

be construed as a contract for employment
Id. On August 12, 2009, the Department of Homeland Security issued an approval notice
of a valid HlB visa for Plaintiff. (EX. 6 to Khobragade Dep., ECF No. 45-4 at 114).

On March 10, 2011, Anabel Paulino of EY Mexico sent Plaintiff an email stating,
“We have recently received a request to assist you with your Mexica.n immigration needs.
l am the Global lmmigration Coordinator for Covidien that will be overseeing your
immigration process.” (Ex. 7 to Khobragade Dep., ECF No. 45-4 at 117). On l\/[arch 16,
2011, Plaintiff responded:

Please find attached my job description and Scanned University Degree along
with this email. 1 plan on commuting to Covidien Plant located to Tijuana,
Mexico for work daily (7am to Spm) and return back to my residence in San

Diego after work.
Id. 1

In July or August of2011, Plaintiff traveled to San Diego, California, and Tijuana,
Mexico for “show and tell . . . the driver . . . circle[d] around, showed us the -- that there is
a Covidient plant.” (Khobragade Dep. 140214, 21_23, 143:9-14).

Defendant “initially listed the incorrect address for ‘place of employment’ on

Plaintiff"s Labor Condition Application.” Def.’s Separate Statement of Undisputed Facts

 

1 This Order reflects original spelling and grammar unless otherwise noted.

4
l6cv468

 

j_¢

\ooo\io\ml.l>mw

l\)[\)[\)l\)l\)[\)l\)[\)[\)l-d>_‘l-i>_l»_a»-\»_~»-l)_l)_~
OO"]O\Lh-§~UJN*'"O\OOO\JO\MLUJN’_‘O

 

 

 

11 20, ECF No. 45~2; see also Khobragade Dep. 164:8_25 (“Q: [T]his is an amended
petition. . . . [T]hat’s the correct place of employment, right, Chicopee? A: At this time,
July 18, 2012, l was working in Mexico, not in Chicopee, Massachusetts. . . . And 1 never

had any projects in Chicopee, Massachusetts, while l was working in Tijuana.”). But see

 

__D_e"f`.’_s_Separate Statement of Undisputed Facts 11 21, ECF No. 45-2 (“Covidien amended

its LCA petition to reflect the correct place of employment.”).

On September 26, 2012, Plaintiff met with his manager regarding a performance
improvement plan. (Khobragade Dep. 181:1-11, ECF No. 45-4). The progress report
corresponding to this meeting states,

So far in FY 12 you have only completed two projects . . . . You have not
added any new projects to supplement for the losses due to project delays. We
have discussed about this during the mid year evaluation, monthly one on one
meetings and so far no progress has been made to fill the gaps. 1 have
mentioned that projects like pouch material consolidation would help fill the
gaps, but there has been lack of effort from you to pull projects ahead. l have
brought up my concerns rega[rd]ing lack of communication and commitment
from you during our one on one meetings and so far there has been no
response from you. . . .

You have missed all your project deadlines and commitments The two
projects that were completed . . . were delayed and you haven’t managed your
teams effectively to establish any contingency plans. There were multiple
revisions made to the originally established timelines on these projects and
those commitments have been missed too. You have not demonstrated
adequate knowledge of status of the projects, expected savings, key
milestones when discussed during our update meetings . . .

On multiple occasions you have not worked collaboratively with the support
groups to overcome roadblocks. The plant and other team members have to
ask for an update on the projects all the time. You have not proactively
provided any update. The Yaunkeaur regrind project was delayed and you
have not responded to the requests from the team members and provided them
necessary updates. The sure grip project that is currently in progress has also
not received any updates and the committed deadline has been missed.

(Ex. 13 to Khobragade Dep., ECF No. 45-4 at 121-23). A progress report corresponding
to a meeting date of October 10, 2012 is substantially similar. (Ex. 14 to Khobragade Dep.,
ECF No. 45-4 at 125_27). Between October 25, 2012 and November 19, 2012, Plaintiff

5
16cv468

 

 

 

\DOO-~lO\U‘l-Ihwl\.)r-‘

U.)[\)[\.)[\)[\.)l\.)[\)[\)[\`)l--d>----\\-1»-\>-\l-~>-\l-»»----¢»_t
00 `J Ch hh id bd bJ P* CD \O 00 `J Ch Lh 4> ku bJ P* C>

 

 

exchanged emails with his supervisor and Defendant’s HR Programs Representative (Ex.
16 to Khobragade Dep., ECF No. 45-4 at 129-33). In the emails, Plaintiff states that he is
“not feeling well” and “terribly sick.” Id. Plaintiff’ s supervisor and the HR Programs
Representative request that Plaintiff provide a doctor’s note upon his return and initiate a
short term disability claim. Id. On November 15, 2012, the HR Programs Representative
wrote:

1 want to let you know that because you are on an unapproved leave of
absence, we will begin to withhold your pay starting on Monday, 11/19/12.
Please let me know your expected return to work date today. . . .

After you are out for five or more days, you need to call Aetna . . . and initiate
a short-term disability claim. Since you have been out for three weeks now
you should have already called Aetna and began the process of getting your
leave approved

Id. at 129. Plaintiff’ s employment with Defendant was terminated on February 19, 2013.
Ex. 36 to Khobragade Dep., ECF No. 45-4 at 135; see also ECF 1 11 43. The termination
letter states,

This action is being taken as a result of unapproved, unsubstantiated absences
from work and your ongoing disregard of directions of management

Despite numerous requests to obtain verification of absences you have failed
to provide substantiation of your need to be out of the office fort

December 10, 2012 through December 18, 2012

December 27, 2012 through January 6, 2013

February 7, 2013 through February 12, 2013

As stated in the letter to you dated January 18, 2013, even if you returned to
work, we would still need to substantiate all previous leave periods, as you
had not done so. Also, it was made clear that you would not be entitled to any
further time off. As the above information shows, you have not been able to
substantiate all of your time off, and you incurred further unexcused absence
following your return to work.

In addition your lack of cooperation in the efforts to obtain information related
to your absences and in the request of work activities does not meet the level
of acceptable behavior that is expected of our employees

Your termination is effective immediately

(Ex. 36 to Khobragade Dep., ECF No. 45-4 at 135).

16cv468

 

j_\

\Ooo-io\u\i.l>mro

r\) 1\) t\) r\) b\) t\) t\) r\) 1\) P'* F-* F-* P-* F-“ h-d P-d h-d p_a p-a
OO\IO\MLWN|_‘O\OOO\]O\U`|-l>-L)JN*-‘O

 

 

 

On February 9, 2018, Plaintiff was deposed. Plaintiff stated that when he was

13 ¢¢'

working in Mexico, he asked his manager “at least 20 times, if 1 am going to get a salary

increase.” (Khobragade Dep. 91 :6-8, 16). Plaintiff stated that before he was terminated,

“discussions would come u ” with his maria ers re ardin his ob`ections to workin in
p _g __ _ __ ___3 __ _

Mexico (KhobragadeDep 12_7:1-3). Plaintiff stated confirmed that his objections to

working in Mexico were his salary, “the distance between where [he] w[as] living and the
border, the risk that somebody would put something in [his] car and jeopardize [his] visa
status, the fact that a Mexican employee [was] hired to work and he was not helpful to
[Plaintiff], and then the rumors and press that [Plaintiff] had heard about dangerous
conditions in Mexico.” (Khobragade Dep. 128:13_19).

Plaintiff was asked, “Have you ever reported to somebody outside of Covidien that
you believe Covidien broke the law?” (Khobragade Dep. 320:7_8). Plaintiff responded “1
had complained to EEOC, uh, WHD, OSC, USCIS, EEOC, Department of Labor.” Id. at
320:11-12. Plaintiff responded to additional questions as follows:

Q: Any other reports that you made outside of Covidien that you believe
Covidien broke the law?

A: Uh, all the agencies 1 have reported them to. The one 1 can find, because 1
Was told 1 need to get authority to sue or the right to sue letter from these
agencies before 1 can file a lawsuit

Q: And all these reports that you --

A: Oh, DFEH and FM -- Fair Employment and Housing Commission.

Q: And all of these reports that you have just been recounting, those were all
post-termination; right?

A: Correct.

Q: And did you make any reports to anyone outside of Covidien that you
believed Covidien had broken the law during your employment?

A: No.

Q: So during the course of your employment, you never reported that you
thought Covidien had broken the law?

A: Correct. 1 was not aware if there is such a thing where 1 can complain to
agencies, and they would evaluate 1 thought that lawyers are my only option
if something is wrong with my employment

Q: Did you report to anyone inside or outside of Covidien, during your
employment, that you thought Covidien had broken the law?

166v468

 

 

\OOO--]O\UI-l>-L)Jl\.)»-

l\)[\)[\)[\)l\)[\)[\)l\)[\_))-a>-ar-d>-a»-al-a)_\)-\-¢)_\
OO-~.]O\Lh-I>-L)J[\)>_‘O\DOO‘-JO\U\-i§-LJJN'_‘CD

 

 

A: During the time of employment, no.

Id. at 320:21_25 to 321:1-23.
III. PROCEDURAL BACKGROUND

On May 18, 2018, Defendant filed a motion for summary judgment which was
originally set for hearing on June 18, 2018, (ECF No. 45). The initial deadline for Plaintiff
to file a response in opposition was June 4, 2018, On June 4, 2018, the Court issued an
Order allowing Plaintiff’ s attorney to withdraw as counsel and allowing Plaintiff to proceed
pro se. The Court further granted Plaintiff a twenty-eight-day extension of time to oppose
Defendant’s motion for summary judgment (ECF No. 53). l

On June 29, 2018, the Court granted (ECF No. 56) Plaintiff s second l\/lotion to
Enlarge Time (ECF No. 55) to oppose summary judgment, until July 31, 2018,

On July 31, 2018, the Court granted (ECF No. 72) Plaintiff" s third request (ECF No.
64) to continue time to oppose summary judgment, until September 17, 2018.

On August 24, 2018, Defendant filed a Motion to Continue pretrial and summary
judgment briefing dates, which Plaintiff opposed on the grounds that “it would be
counterproductive for [Plaintiff] to prohibit any longer than the time available.” (ECF Nos.
75_76).

On August 28, 2018, the Court granted the Motion to Continue, stating the
opposition to summary judgment was due October 8, 2018. (ECF No. 77).

On September 21, 2018, Plaintiff filed a Motion to Reopen Discovery. (ECF No.
21). Discovery had closed on April 30, 2018 pursuant to the Court’s January 31, 2018
Order. (ECF No. 24).

On October 4, 2018, the Magistrate Judge denied the Motion to Reopen Discovery,
stating that “Plaintiff has not demonstrated due diligence . . . in conducting discovery
before the summary judgment motion was made and in pursuing his motion to reopen

discovery thereafter”; that “prejudice exists to the Defendant who [h]as complied with the

16cv468

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

\DOO~\IO\Lh§.l>wrQ.-i

 

 

 

deadlines”; and that there was “no good cause for plaintiff’s motion to reopen discovery.”
(ECF No. 93). n

On October 9, 2018, Plaintiff filed a Motion to Reconsider reopening discovery.
(ECF No. 94). On October 11, 2018, Defendant filed a Reply (ECF No. 95) in support of
flie Motion for Summary Judgment. On October 12, 2018, the Magistrate Judge denied
the Motion to Reconsider, stating that Plaintiff“cannot rely on his pro se status as an excuse
for his failure to propound his own discovery in this case . . . . [Plaintiff] fails to demonstrate
any error[,] mistake[,] . . . new law or facts justifying reconsideration.” (ECF No. 98).

On October 17, 2018, Plaintiff filed a second Motion to reconsider reopening
discovery. (ECF No. 100). On October 18, 2018, the Magistrate Judge denied the second
Motion to reconsider, stating, “Plaintiff presents no new evidence that would warrant
reconsideration.” (ECF No. 103).

On October 30, 2018, Plaintiff filed a Motion to Amend the Complaint. (ECF No.
108). On November 5, 2018, Plaintiff filed a fourth Motion to Extend Time to oppose
summary judgment (ECF No. 113). On November 20, 2018, the Court granted the fourth
Motion to Extend Time to oppose summary judgment, until December 20, 2018, (ECF
No. 1 18).

On November 9, 2018, Defendant filed a Response (ECF No. 116) in opposition to
Plaintiff’ s Motion to Amend the Complaint. On November 26, 2018, Plaintiff filed a Reply
(ECF No. 119) in support of his l\/Iotion to Amend the Complaint.

On December 14, 2018, Plaintiff filed a fifth Motion to Extend Time to oppose
summary judgment (ECF No. 120). On December 18, 2018, the Court granted the fifth
Motion to Extend Time to oppose summary judgment, until January 17, 2019. (ECF No.
121). The Court stated that further extensions would not be considered “absent a
substantive showing of good cause and excusable neglect.” Id. at 4.

On December 26, 2018, Plaintiff filed an Ex Parte Motion for Sanctions, stating, “1
suffered one temporary injury to my top of the eye and lower lip without any stitches in
NJ. . . . My left shoulder had been injured in New York City, New York, while unconscious

9
16cv468

 

 

 

\OOO"-lO\LJr.IhLJJ[\.)r-*

l\)[\)l\)i\)l\)[\)l\)l\)[\)l-*»-*)-‘»_~»-*l»-~»-l>_\l-l»_a
OO-~lO\U`r-I>-L)Jl\)»-*O\OOO‘-]O\M-|>~Lnl\)'_‘©

 

 

. . . Someone while on the train came and hit the left temple of my head my shoulder very
badly causing huge pain and discomfort 8/8/2018 while on train. . . . [O]n 12/13/2018 a
between 3:30am and 6:30am on train #725 on gold line towards union station, such as
getting hurt in right shoulder in the month of November 2018.” (ECF No. 122 at 8, 11-
13).

On January 8, 2019, Defendant filed a Response (ECF No. 123) in opposition to
Plaintiff`s Motion for Sanctions. n

On January 11, 2019, Plaintiff filed a sixth Motion to Extend Time to oppose
summaryjudgment (ECF No. 126).

On January 14, 2019, Defendant filed a Motion to Declare Plaintiff a Vexatious
Litigant. (ECF No. 124).

On January 15, 2019, the Court denied the sixth Motion to Extend Time to oppose
summary judgment, stating that “Plaintiff shall file any response in opposition to the
Motion for Sumrnary Judgment (ECF No. 45) on or before January 30, 2019.” (ECF No.
127).

On January 18, 2019, Plaintiff filed a Response (ECF No. 128) in opposition to
Defendant’s Motion to Declare Plaintiff a Vexatious Litigant, and a Reply (ECF No. 129)
in support of Plaintiff’ s Motion for Sanctions.

On January 24, 2019, Plaintiff filed a seventh Motion to Extend Time to oppose
summary judgment (ECF No. 131).

On January 25, 2019, Defendant filed a Reply (ECF No. 133) in support of the
Motion to Declare Plaintiff a Vexatious Litigant.

On January 28, 2018, the Court denied the seventh Motion to Extend Time to oppose
summary judgment, “find[ing] that Plaintiff has failed to demonstrate c°excusable neglect,”
and stating, “The discovery matters Plaintiff raises have been addressed There is no
evidence that Plaintiff has been denied any discovery to which he was entitled Plaintiff
has had over seven additional months to prepare his opposition The Court finds that
further delay would result in prejudice to the Defendant and to the efficient administration

10
16cv468

 

j_a

l\JNN[\J[\Jl\)[\)[\)l\)v-i)-dl-¢»-\»_~>-a>->_\a_a»_-
OO\JO\M-ILW[\J*_‘O\OOO\]O\U`l-P~UJNI_‘©

\OOO\]O\U`l-IE~L)J[\J

 

 

 

of justice. . . . Plaintiff shall file any response in opposition to the Motion for Summary
Judgment (ECF No. 45) on or before January 30, 2019.” (ECF No. 135). The record
reflects that no response in opposition to the Motion for Summary Judgment has been filed.
IV. MOTION FOR SUMMARY JUI)GMENT
l A. Legal Standard

“A party may move for summary judgment identifying each claim or defense_or
the part of each claim or defense_on which summary judgment is sought The court shall
grant summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” F ed R. Civ. P.
56(a). Ial. A material fact is relevant to an element of a claim or defense and whose
existence might affect the outcome of the suit. See Marsashita Elec. Inalus. Co., Ltal. v.
Zem`th Radio Corp., 475 U.S. 574, 5 86_87 (1986). The materiality of a fact is determined
by the substantive law governing the claim or defense. See Anderson v. Liberly Lobby,
Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986).

The party moving for summary judgment “bears the burden of establishing the basis
for its motion and identifying evidence that demonstrates the absence of a genuine issue of
material fact.” Davz's v. United Stares, 854 F.3d 594, 598 (9th Cir. 2017) (citing Celorex,
477 U.S. at 323); see also Adickes v. S.H. Kress & Co., 398 U.S. 144, 153 (1970). The
movant “has no burden to negate or disprove matters on which the non-moving party will
have the burden of proof at trial,” and may instead “point out . . . an absence of evidence
to support the non-moving party’s case.” Slar'mer v. Verily, Inc., 606 F.3d 584, 586 (9th
Cir. 2010) (citing Celotex, 477 U.S. at 325). “[A]fter . . . the moving party[] satisfie[s] its
initial burden by presenting evidence that demonstrated the absence of any genuine issue
of material fact,” the burden shifts to the nonmovant “to set forth evidence raising a
disputed issue of material fact.” Horphag Research Ltal. v. Garcr`a, 475 F.3d 1029, 1035
(9th Cir. 2007); see Anderson, 477 U.S. at 256.

The nonmovant “defeat[s] summary judgment” by putting forth “evidence such that
a reasonable juror drawing all inferences in favor of the [nonmovant] could return a verdict

1 1
l6cv468

 

 

\.Doo-.ic\tn-l><.o[\.>~

[\J{\)[\J[\Jl\)l\)[\)l\)l\)>-*v-*)->-*>-¢>--»--l-»_\»-\
OO\lO\Lh-l>wl\)»-‘O\Ooo-lc\m.|>ww_.@

 

 

in the [nonmovant’s] favor.” Zeth`ck v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017)
(quotation omitted); see Anderson, 477 U.S. at 255. “[A] plaintiff must set forth non-
speculative evidence of specific facts, not sweeping conclusory allegations” Cafasso, U.S.
ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011); see Anderson,
477 U.S. at 256. Courts “generally may not disregard direct evidence on the basis that it
is implausible or incredible.” Barchett v. Bromps, 466 F. App’x 605, 606 19th Cir. 2012)
(first citing T. W. Elec. Ser'v., lnc. v. Pac. Elec. Contractors Ass ’n, 809 F.2d 626, 631 (9th
Cir. 1987); then citing McLaughlin v. Lia, 849 F.2d 1205, 1207-08 (9th Cir. 1988)).

Motions for summary judgment cannot be granted “by default,” “even if there is a
complete failure to respond to the motion.” Heinemarm v. Sarterberg, 731 F.3d 914, 917
(2013) (quotation omitted). Rather, an “opposing party’s failure to respond to a fact
asserted” in a motion for summary judgment “permits a court to consider the fact
undisputed” lal. (quoting Fed R. Civ. P. 56(e)(2)) (internal quotation marks omitted).
District courts must “assess whether ‘the motion and supporting materials’ entitle the
movant to summary judgment.” Id. (quoting Fed. R. Civ. P. 56(e)(3)). “A district court
does not have a duty to search for evidence that would create a factual dispute. . . . A district
court lacks the power to act as a party’s lawyer, even for pro se litigants.” Br`as v.
Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007) (rejecting the argument “that as a pro se
litigant the district court should have searched the entire record to discover whether there
was any evidence that supports her claims”).

B. Discussion
1. Breach of Contract and Promissor'y Estoppel

Defendant contends that Plaintiff’ s breach of contract claim fails because it is time
barred (ECF No. 45 at 2). Defendant further contends that the breach of contract claim
fails because Plaintiff cannot show the existence of a contract, and Plaintiff was an at-will
employee who ratified his employment conditions Defendant contends that Plaintiff’s
promissory estoppel claim fails because it is time barred Defendant hirther contends that
the breach of contract claim fails because Plaintiff cannot establish a clear and

12
16cv468

 

\OOO\]O\U`l-D~UJ[\)l-*

I\-)l`\)[\)l\)l`\)l\)[\)l\.)l\Jl-*»_~r-\)-\»_\Hr-\>_\>_~»-
OO-JO\Lh-P\W[\)F'~‘O\DOO\]O\U'I-DLJJ[\J|'-‘O

 

 

 

unambiguous promise, and Plaintiff cannot show that he reasonably and foreseeably relied
on any such promise

“Under basic contract law ‘[a]n offer must be sufficiently definite, or must call for
such definite terms in the acceptance that the performance promised is reasonably certain. ’
. . . To be enforceable, a promise must be definite enough that a court can determine the
scope of the duty and the limits of performance must be sufficiently defined to provide a
rational basis for the assessment of damages.” Ladas v. Cal. Stare Auto. Ass ’n, 23 Cal.
Rptr. 2d 810, 814 (Ct. Ap'p. 1993). “[P]romises to pay salary increases or bonuses which
are ‘appropriate’ to [the] responsibilities and performance” of the employee “are simply
too vague and indefinite to be enforceable,” and “are not capable of enforcement in a court
of law.” Rochlis v. Walr Disney Co. , 23 Cal. Rptr. 2d 793, 799, as modified (Ct. App. Oct.
6, 1993), disapproved of on other grounds by Tarner v. Anheuser-Busch, Inc., 876 P.2d
1022, 1029 (1994) (disapproving a line of cases allowing constructive discharge claims to
be based on “mere constructive knowledge of the intolerable conditions leading to the
employee’s resignation”). In the employment context, “an at-will employment may be
terminated at any time, an at-will employee may be demoted at any time,” and “[t]he at-
will presumption . . . necessarily authorizes an employer to unilaterally alter the terms of
employment, provided that the alteration does not violate a statute or breach an implied or
express contractual agreement.” Singh v. Soathland Stone, US.A., Inc., 112 Cal. Rptr. 3d
455, 471 (Ct. App. 2010). “An employee who continues in the employ of the employer
after the employer has given notice of changed terms or conditions of employment has
accepted the changed terms and conditions.” Id. at 471-72 (quotation omitted).

“Promissory estoppel is an equitable claim that substitutes reliance on a promise as
a substitute for bargained-for consideration . . . Promissory estoppel does not apply if the
promisee gave actual consideration and, therefore, a cause of action for promissory
estoppel is inconsistent with a cause of action for breach of contract based on the same
facts.” Newport Harbor Ventures, LLC v. Morris Cerallo World Evangelism, 212 Cal.
Rptr. 3d 216, 230 (Ct. App. 2016), ajj"d, 413 P.3d 650 (Cal. 2018). “The elements of

13
16cv468

 

 

\OOO--]O\§h-l>-L)Jl\)»~

l\)[\)l\)[\JNl\J[\)[\)[\)»-i>-¢\-a»-\>-Al-i>-¢»-ib-d>-\
OO\-]O\Lh-I>L)Jl\)>-‘O\DOO‘--]O\Lh-l>-LJJN»-*CD

 

 

promissory estoppel are (1) a promise, (2) the promisor should reasonably expect the
promise to induce action or forbearance on the part of the promisee or a third person, (3)
the promise induces action or forbearance by the promisee or a third person, and (4)
injustice can be avoided only by enforcement of the promise.” Id.

“[W]here the primary purpose of an equitable cause of action is to recover money
under a contract, the statute of limitations applicable to contract actions governs the
equitable claim. . . . [T]he two-year period of section 339, subdivision 1 (action on an
obligation not in writing) is applicable.” Id. at 229 n.5 (citing Cal. Civ. Proc. Code § 339).
“While resolution of the statute of limitations issue is normally a question of fact, where
the uncontradicted facts established through discovery are susceptible of only one
legitimate inference, summary judgment is proper.” Romano v. Roclcwell Inr’l, Inc., 926
P.2d 1114, 1118 (Cal. 1996) (quotation omitted). l

The evidence in the record shows that Plaintiff was terminated on February 19, 2013.
The record shows that Plaintiff was aware of his salary level and knew of the commute to
Tijuana before he was terminated The record shows that the Complaint was filed on
February 19, 2016. The Court finds that Plaintiff’s breach of contract and promissory
estoppel claims are barred by the statute of limitations The evidence in the record further
shows that Plaintiff knew he would be working in Tijuana before moving to San Diego.
The record contains evidence that Plaintiff was an at-will employee The record contains
evidence that Plaintiff accepted the terms of employment with Defendant despite his
complaints See Singh, 112 Cal. Rptr. 3d at 471 (“An employee who continues in the
employ of the employer after the employer has given notice of changed terms or conditions
of employment has accepted the changed terms and conditions.”). The record contains no
evidence to the contrary. The record contains no evidence that Defendant made a specific
promise regarding Plaintiff" s compensation The Court concludes that the evidence is
inadequate to support Plaintiff’s breach of contract and promissory estoppel claims

Defendant has carried its burden pursuant to Rule 56 “by presenting evidence that

14
16cv468

 

\OOO\-]O\§J`l-I`-`-L»J[\J)-i

NNN[\)[\)[\)N[\)[\)l-*l-i)_\>_l>-»l_~»-¢l_\>_lp-a
OO\JO\L)`l-PWN*""O\DOO\]O\\J`|LWN¥_"C

 

 

 

demonstrate[s] the absence of any genuine issue of material fact.” See Horphag, 475 F.3d
1035 . Plaintiff must “set forth evidence raising a disputed issue of material fact” See id

Plaintiff did not file a response in opposition to the Motion for Summary Judgment.
The Court granted Plaintiff extensions of time, allowing him more than six additional
months to file a response2 The record does not contain “evidence such that a reasonable
juror drawing all inferences” in Plaintiff’ s favor “could return a verdict” in his favor. See
Zelwr'ck, 850 F.3d at 441. The Court concludes that Defendant is entitled to summary
judgment in its favor as to Plaintiff’s CWPA claim. See Heinemann, 731 F.3d at 917
(“‘[T]he motion and supporting materials’ entitle the movant to summary judgment.”).

2. RICO

Defendant contends that Plaintiff’ s RICO claim fails because Plaintiff cannot show
that Defendant has associated with others to form an enterprise Defendant further
contends that Plaintiff’s RICO claim fails because emotional distress damages are not
compensable under RICO.

RICO “provides for both criminal and civil liability.” Odom v. ll/Iicrosoft Corp. , 486
F.3d 541, 545 (9th Cir. 2007) (citing Pub. L. No. 91-452, § 901, 84 Stat. 922 (1970)
(codified at 18 U.S.C. §§ 1961_1968)). “Subsections 1962(a) through (c) prohibit certain
‘pattern[s] of racketeering activity’ in relation to an ‘enterprise.”’ Uniz‘ed Bhd. of
Carpenters & Joiners ofAm. v. Bldg. & Const. Trades Dep ’t, AFL-CIO, 770 F.3d 834, 837
(9th Cir. 2014). “The elements of a civil RICO claim are as follows: (1) conduct (2) of an
enterprise (3) through a pattern (4) of racketeering activity (known as ‘predicate acts’) (5)
causing injury to plaintiff’ s business or property.” Id. at 837 (citation omitted)). “[T]o
establish liability under § 1962(0) one must allege and prove the existence of two distinct
entities: (1) a ‘person’; and (2) an ‘enterprise’ that is not simply the same ‘person’ referred

to by a different name . . . [L]iability depends on showing that the defendants conducted

 

2 Plaintiff’ s Ex Parte Motion (ECF No. 137) to extend time to oppose summary judgment is denied for the
reasons stated at ECF No. 127 and ECF No. 135.

15
16cv468

 

 

 

\~C>OO~~-]C\LJ'l-I>-L)~)l\.)»--A

l\)[\)[\)[\)l\)[\)[\)l\)[\Jr-‘)-\r-lr-)-ll-\»-\)-r-d>-~
OO`--]O\Lh-PW[\~)*"‘O\DOO`~]O\L)`|-ILUJ[\Jl-*©

 

 

or participated in the conduct of the enterprise’s affairs, not just their own affairs.” Cedrz`c
Kashner Promorions, Ltd. v. K:`ng, 533 U.S. 158, 161-63, (2001) (quotation omitted).

“To have standing under § 1964(€), a civil RICO plaintiff must show . . . that his
alleged harm qualifies as injury to his business or property . . . .” Canyon Cty. v. Sygenra
Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008) (citations omitted). “[A]s a matter of law,
personal injury, including emotional distress, is not compensable under section 1964(c) of
RlCO.” Berg v. Fr`rsz‘ State Ins. Co., 915 F.2d 460, 464 (9th Cir. 1990). A plaintiff “lacks
standing to sue under § l962(c) [if] the injury he suffered was the result of his alleged
wrongful termination and was not caused by predicate RICO acts.” Reddy v. Litron Indus.,
Inc., 912 F.2d 291, 294 (9th Cir. 1990), cited with approval in Beck v. Prupis, 529 U.S.
494, 500, 507 (2000) (“[A] person may not bring suit under § l964(c) . . . for injuries
caused by an overt act that is not an act of racketeering or otherwise unlawhll under the
statute.”).

Pursuant to 18 U.S.C. § 1962(d), it is “unlawf`ul for any person to conspire to violate
any of the provisions of subsection (a), (b), or (c) of this section.” “Plaintiffs cannot claim
that a conspiracy to violate RICO existed if they do not adequately plead a substantive
violation of RICO.” Sanford v. Meml)erWor/cs, Inc., 625 F.3d 550, 559 (9th Cir. 2010)
(quotation omitted).

ln this case, evidence in the record shows that Plaintiff was terminated from his
employment with Defendant The record contains no evidence of an entity “distinct” from
Defendant See Cedric, 533 U.S. at 161. The record contains no evidence that Defendant
“conducted or participated in the conduct of [an] enterprise’s affairs, not just [its] own
affairs.” See id. at 163. The record contains no evidence that Defendant engaged in
conduct causing physical injury to Plaintiff. See Berg, 915 F.2d at 464. The record
contains no evidence that Plaintiff’ s injuries were caused by a predicate RICO act as
opposed to Plaintiff’s “alleged wrongful termination.” See Reddy, 912 P.2d at 294.

Defendant has carried its burden pursuant to Rule 56 “by presenting evidence that

16
16cv468

 

 

@OO--JO\U`l-ib-WI\.)>-‘

[\)[\)[\)[\)I\)[\)l\)[\_)[\)»-\r_la»-l)-\)-\»_->-\»_-»-a»_~
OO‘-]O\m-l>-L)Jl\)'_*O\DOO--.]O\Lh-i§-L)J[\J>-*C

 

 

demonstrate[s] the absence of any genuine issue of material fact.” See Horphag, 475 F.3d
1035. Plaintiff must “set forth evidence raising a disputed issue of material fact.” See id.

Plaintiff did not file a response in opposition to the Motion for Summary Judgment.
The record does not contain “evidence such that a reasonable juror drawing all inferences”
in Plaintiff" s favor “could return a verdict” in his favor. See Zerwr'ck, 850 F.3d at 441. The
Court concludes that Defendant is entitled to summary judgment in its favor as to Plaintiff" s
substantive RICO claim. See Heinemann, 731 F.3d at 917 (“‘[T]he motion and supporting
materials’ entitle the movant to summary judgment.”). The Court further concludes that
Defendant is entitled to summary judgment in its favor as to Plaintiff’s claim of conspiracy
to violate RICO. See Sanford, 625 F.3d at 559 (dismissing RICO conspiracy claim for lack
of a substantive RICO claim).

3. California Whistleblower Protection Act

Defendant contends that Plaintiff’ s California Whistleblower Protection Act
(CWPA) claim fails because Plaintiff cannot show he engaged in protected activity.
Defendant further contends that Plaintiffs CWPA claim fails because Plaintiff has no
evidence to dispute that Defendant lawfully terminated him.

“[U]nder section 1102.5(b), an employer may not retaliate against an employee for
disclosing information to a government or law enforcement agency that the employee
reasonably believes discloses a violation of, or noncompliance with, a state or federal
statute or regulation . . . [or] state or federal “rule.” Parten v. Grant Jor'nt Um'on High Sch.
Disr., 37 Cal. Rptr. 3d 113, 116-17 (Ct. App. 2005) (citing Cal. Lab. Code § 1102.5). “[A]
section 1102.5(b) retaliation cause of action require[s] that . . . the plaintiff establish a
prima facie case of retaliation . . . . To do that, a plaintiff must show (l) she engaged in a
protected activity, (2) her employer subjected her to an adverse employment action, and
(3) there is a causal link between the two.” Id. at 117. If the plaintiff meets this burden,
then the defendant must “provide a legitimate, nonretaliatory explanation for its acts,” at
which point the plaintiff must show “this explanation is merely a pretext for the retaliation.”
Id. at 117.

17
16cv468

 

 

 

\OOC?»‘~~---]CJ\U"|-l>~b.)[\.))_k

[\)I\)l\.)[\)l\.)l\)k)[\)[\))-l)-A»_i>_*r_\)_l)_‘»_\»_l)_*
OO`JO\U\-BUJN~O\OOO‘-]O\LALUJ[\)|_*O

 

 

The evidence in the record shows no reports made by Plaintiff regarding unlawfill
conduct by Defendant The record contains evidence that Defendant terminated Plaintiff" s
employment based on unauthorized unexplained absences and unsatisfactory
performance The record contains no evidence to the contrary. Defendant has carried its
burden pursuant to Rule 56 “by presenting evidence that demonstrate[s] the absence of any
genuine issue of material fact.” See Horphag, 475 F.3d 1035. Plaintiff must “set forth
evidence raising a disputed issue of material fact.” See id.

Plaintiff did not file a response in opposition to the Motion for Summary Judgment.
The Court concludes that Defendant is entitled to summary judgment in its favor as to
Plaintiff` s CWPA claim. See Heinemann, 731 F.3d at 917 (“‘ [T]he motion and supporting
materials’ entitle the movant to summary judgment.”).

4. Intentional and Negligent Infliction of Emotional Distress

Defendant contends that Plaintiff’ s claims for intentional infliction of emotional
distress (IIED) and negligent infliction of emotional distress (NIED) fail because they are
preempted by California Labor Code § 3601 and Califomia’s workers compensation
system. Defendant further contends that Plaintiff" s IIED claim fails because Plaintiff
cannot prove that Defendant engaged in extreme and outrageous conduct, that Defendant
intended or recklessly disregarded the possibility of causing emotional distress, or that
Defendant actually and proximately caused Plaintiff severe or extreme emotional distress
Defendant further contends that Plaintiff s NlED claim fails because it is based on
Defendant’s inherently intentional supervisory employment conduct, which cannot support
a cause of action for negligence

To recover for on a claim for 11ED, a plaintiff must prove: “(l) extreme and
outrageous conduct by the defendant with the intention of causing, or reckless disregard of
the probability of causing, emotional distress; (2) the plaintiff’ s suffering severe or extreme
emotional distress; and (3) actual and proximate causation of the emotional distress by the
defendant’s outrageous conduct.” Hughes v. Pair, 209 P.3d 963, 976 (Cal. 2009) (internal
quotations and citations omitted). Conduct is “outrageous” if it is “so extreme as to exceed

18
16cv468

 

 

\ooo\io\tn.l>oel\>._.

OO\]O\U`\-|>-\)Jl\)»-*C>\DOO\]O\LALL)J[\)HO

 

 

all bounds of that usually tolerated in a civilized community.” Id. at 975-76 (concluding
the defendant’s vulgar, threatening, and inappropriate comments “f[e]ll far short of conduct
that is so outrageous that it exceeds all bounds of that usually tolerated in a civilized
community.”) (quotations omitted).

To recover on a claim for NIED, a plaintiff must prove “serious emotional distress”
caused by “a breach of duty owed to the plaintiff that is ‘assumed by the defendant or
imposed on the defendant as a matter of law, or that arises out of a relationship between
the two.”’ Burgess v. Superior Coarr, 831 P.2d 1197, 1201 (Cal. 1992) (quoting Marlerze
F. v. Aj€liated Psychz`arrr`c Med. Clirzr`c, Irtc., 770 P.2d 278, 282 (Cal. 1989)). California
courts have allowed NIED claims against a doctor who misdiagnosed the plaintiff’s wife
with syphilis, Molr`erz v. Kar'ser Foarzd. Hosps., 616 P.2d 813, 821 (Cal. 1980); a hired
therapist Who sexually molested the plaintiff"s sons, Marlerze, 770 P.2d at 282_83; and a
crematorium that mishandled the remains of the plaintiffs’ close relative, Chrr'ster)seri v.
Saperr'or Court, 820 P.2d 181, 196_200 (Cal. 1991). “[U]nless the defendant has assumed
a duty to plaintiff in which the emotional condition of the plaintiff is an object, recovery is
available only if the emotional distress arises out of the defendant’s breach of some other
legal duty and the emotional distress is proximately caused by that breach of duty.” Poa‘er
v. Firesrone Tire & Ral)ber Co., 863 P.2d 795, 807_08 (Cal. 1993).

“[C]laims for intentional or negligent infliction of emotional distress are preempted
by the exclusivity provisions of the workers’ compensation law.” Livz`tsarzos v. Superior
Court, 828 P.2d 1195, 1197 (Cal. 1992). When “[t]he alleged wrongful conduct . . .
occur[s] at the worksite, in the normal course of the employer-employee relationship . . .
workers’ compensation is [the] exclusive remedy for any injury that may have resulted”
Mr`klosy v. Regenrs of Ura'v. ofCal., 188 P.3d 629, 645 (Cal. 2008), superseded on other
grounds by Act of July 15, 2010, 2010 Cal. Legis. Serv. Ch. 104. “[W]hen the misconduct
attributed to the employer is . . . a normal part of the employment relationship, such as
demotions, promotions, criticism of work practices and frictions in negotiations as to
grievances an employee suffering emotional distress causing disability may not avoid the

19
16cv468

 

 

 

 

ND 00 `J Cd Lh 4> tv bJ bd

53 bJ bJ bJ bJ bJ bJ bJ bd bd bd ha ha vi vi va P~ ha bd
00 `J Ch Lh 45 UJ bg F“ CD ga OO `J O\ Lh $> UJ 53 P* <:

 

 

exclusive remedy provisions of the Labor Code by characterizing the employer’s decisions
as manifestly unfair, outrageous harassment or intended to cause emotional disturbance
resulting in disability.” Cole v. Fair Oaks Fr're Prot. Dist., 729 P.2d 743, 750 (1987).

The evidence in the record shows that Defendant filed immigration papers on
Plaintiff’s behalf, and that Plaintiff believes the filings contained errors The evidence in
the record shows that Plaintiff expressed dissatisfaction with his compensation and
Working in Tijuana. The record shows that Plaintiff received criticism regarding his
performance The record shows that Defendant terminated Plaintiff’ s employment The
record contains no evidence that Defendant engaged in wrongful conduct outside the
workplace or beyond “the normal course of the employer-employee relationship.” See
Miklosy, 188 P.3d at 645. The Court concludes that Plaintiff s 11ED and NIED are
preempted The Court further concludes that Defendant’s conduct in this matter “fall[s]
far short of conduct that is so outrageous that it exceeds all bounds of that usually tolerated
in a civilized community” as required to prove an 11ED claim. See Haghes, 209 P.3d at
976. The Court nirther concludes that the evidence does not show that Defendant “assumed
a duty to plaintiff in which the emotional condition of the plaintiff is an object,” or that
“emotional distress ar[ose] out of the defendant’s breach” or “[wa]s proximately caused by
that breach of duty,” as required to prove an NIED claim. See Potrer, 863 P.2d 795.
Defendant has carried its burden pursuant to Rule 56 “by presenting evidence that
demonstrate[s] the absence of any genuine issue of material fact.” See Horphag, 475 F.3d
1035. Plaintiff must “set forth evidence raising a disputed issue of material fact.” See id.

Plaintiff did not file a response in opposition to the Motion for Summary ludgment.
The Court concludes that Defendant is entitled to summary judgment in its favor as to
Plaintiff"s 11ED and NIED claims See Heirremarzrr, 731 F.3d at 917 (“‘[T]he motion and
supporting materials’ entitle the movant to summary judgment.”).

5. Fraud

Defendant contends that Plaintiff"s fraud claim fails because he cannot show

Defendant intentionally misrepresented facts regarding his employment with the intent to

20
16nv468

 

 

\DOO\]O\UI-I>-L)Ji\.)>-‘

N[\J[\)[\)l\)l\)l\)l\)[\.)>-lr-i»-\v_-r_~\-»»-\»_~»-a>_a
OO\-]O\U"i-LL»J[\J*_‘O\DOO\]O\U‘\-LLJJNF_‘O

 

 

induce reliance Defendant further contends that Plaintiff" s fraud claim fails because he
cannot show he detrimentally relied on or suffered damages from any such promise

A fraud claim requires proof of “(a) misrepresentation (false representation,
concealment, or nondisclosure); (b) knowledge of falsity (or ‘scienter’); (c) intent to
defraud, i.e., to induce reliance; (d) justifiable reliance; and (e) resulting damage” Lazar
v. Superior Courz‘, 909 P.2d 981, 984 (1996). “A declaration of intention, although in the
nature of a promise, made in good faith, without intention to deceive, and in the honest
expectation that it will be fulfilled even though it is not carried out, does not constitute a
fraud.” Magpali v. Farmers Grp., Irlc., 55 Cal. Rptr. 2d 225 , 231, as modified orr denial of
reh ’g (Ct. App. 1996) (quotation omitted). “[S]omething more than nonperformance is
required to prove the defendant’s intent not to perform his promise.” Id. “[M]aking a
promise with an honest but unreasonable intent to perform is wholly different from making
one with no intent to perform.” Tarrnarzrz v. Stare Farm Mut. Aato. Irls. Co., 2 Cal. Rptr.
2d 861, 864 (1991).

The evidence in the record shows that Plaintiff knew he would be working in
Tijuana. The record contains no evidence that Defendant knowingly misrepresented facts
regarding Plaintiff’s immigration paperwork The record contains no evidence that
Defendant made a specific promise to Plaintiff regarding his salary with the intent not to
perform such a promise The Court concludes that the evidence in the record does not
support a fraud claim. Defendant has carried its burden pursuant to Rule 56 “by presenting
evidence that demonstrate[s] the absence of any genuine issue of material fact.” See
Horphag, 475 F.3d 1035 . Plaintiff must “set forth evidence raising a disputed issue of
material fact.” See id.

Plaintiff did not file a response in opposition to the Motion for Summary Judgment.
The Court concludes that Defendant is entitled to summary judgment in its favor as to
Plaintiff’s 11ED and NIED claims See Heiriernanrz, 731 F.3d at 917 (“‘[T]he motion and

supporting materials’ entitle the movant to summary judgment.”).

21

 

l6cv468

 

 

\DOO-~]O\U`l-I>~l.»~)[\)»_~

GO `J Ch Lh id bd 53 ed CD MD 00 \J Ch bn id bd bd ed CD

 

 

6. Conclusion

The Court finds no genuine issues of material fact exist as to Plaintiff’s claims for
breach of contract, 18 U.S.C. §§ 1962(c)-(d), promissory estoppel, Cal. Lab. Code §
1102.5, intentional infliction of emotional distress negligent infliction of emotional
distress or fraud, and that Defendant is entitled to judgment as a matter of law on all claims

V. MOTION TO AMEN])

Plaintiff seeks to amend his complaint to add twenty-nine new causes of action
Plaintiff proposes additional claims related to employment: wrongful termination;
workplace discrimination based on race, national origin, religion, gender, and disability;
“Unmerited wage practice”; “Employees Rights Violation”; “Employer mis-classifies
employees . . . not complying with F air Labor Standard Act”; “Wage Claim (including
Wage payment and collection Act)”; “Employer didn’t not give me proper tools to perform
my job properly : And not even the rights to perform my job”; and “Severance Pay claim.”
Plaintiff proposes various additional claims: “False Claims Act”; “Failure to correct
harassments”; “Barrier on bringing the lawsuit”; “ABIGEAT Claim”; “Abuse of Power”
and “Abuse of Process” claims; “Wrong displacement to further place”; “Financial
lnducement”; “Bait and Switch Trap Offense”; “Fraudulent Conciliation offense”;
“Physical lnjury/retaliation”; “Anti-Slavery Act”; “lntentional libel, Sabotage Slander and
defamation”; “Breach of Fiduciary Duty”; “Breach of Warranty”; “Duty of Loyalty offense
claim”; and “Professional Negligence.” (ECF No. 108-2 at 2_3). Plaintiff proposes the
following allegations

Plaintiff was transferred . . . to . . . Mexico to be terminated or make conditions
that becomes unbearable for me to work that Plaintiff have to quit . . . . When
instead they could have transferred me to other location . . . . Plaintiff Was the
only other person of color/national origin/Race in the 1000+ employee
company at Mexico, where Plaintiff do not speak the local language of
Mexico, where Plaintiff was not even given an office to work for almost a
year . . . no resources/technician were given to work for me i.e. with drawing \

my capabilities and capacity as compared to prior location . . . . [T]hey

preferred one female employee over the other male employee . . . . Plaintiff

suffered unfavorable or unfair treatment ..... The defendant lied to the
22

16cv468

 

 

\DOO\JO\U`l-l>~b.)l\)*'-‘

l\)[\-)N[\)I\)[\J[\)[\Jl\Jr-*r_~i-~)_l)_-»-a»_->_\>-¢»-
OO`-]O\Ul-IBLJJI\J>_‘O\DOO\]O\M-LWNF_‘O

 

 

government . . . that l am working . . . in San Diego, Ca . . . when the defendant
do not even have a work location in the entire county of San Diego . . . [t]he
defendant intentionally lied to the government agency/department that
Plaintiff is an Senior Research Engineer, when the defendant had intentionally
hired me at a with a title of Research and Development Engineer . . . . Plaintiff
was driven by the defendant, so and such that Plaintiff spend all my money
all over the United States of America, prohibiting the plaintiff to settle in a
house having the plaintiff live in a automobile, with the intention of stealing
the money from the plaintiff . . . . The defendant abuse their power by . . .
prohibition in many of the plaintiffs ventures inclusive of but not limiting to
the Business education assignment, Law Education activity, Work/Job
hunting and many of the plaintiffs Business venture responsibility . . . The
defendant . . . showed me a very higher salary and then retracted that salary at
the time of signing the contract before trapping (at the time of hiring) but also
did the same by showing a very high salary and then retracting that salary at
the time of relocation before trapping (transfer to a new location). . . . The
defendant . . . told me that my position . . . has salary up to 8120,000. [T]his
money was given to someone in the upper management or rather stole for me
to give it to someone else or themselves . . . . The defendant hired me for
working as a non exempt employee, however . . . started paying me for the
hours . . . in Mexico as if Plaintiff was an hourly worker or an exempt worker,
and deducting the salary/hours according to the per hour pay when Plaintiff
was not in the defendant work location Wage hour changed from 80 to 75
hours . . . without my consent, however the pay remained the same . . . Being
from car being caught and taken to repossession, numerous subway ticket . . .
numerous highway traffics violations tickets restaurants defendant cafeteria
food tampering . . . numerous trolley tickets sleep deprivation, defendant
trying to drive their agenda . . . defendant was using me as a homosexual
person even when the defendant knows Plaintiff is a heterosexual person, the
defendant still thinks and is trying to use me as their employee . . . . The
company used psychological torture techniques/tactics to harass me . . . . [T]he
defendant had used my private apartment/apartment complex for their
pleasure or to cause me shocked treatment . . . The defendant intentionally
had the plaintiff perform the ACL operation on him and was driven by the
defendant to complete it. . . . Plaintiff was trapped in the forced labor
industries as a trafficked labor. . . . The defendant intentionally committed
libel, slander and defamation acts to the plaintiff from the start as a means to
promote someone else over the defendant, to restrict defendant’s salary and
promotion, etc. . . . Plaintiff was a shareholder of the defendant . . . . The
defendant having known that my current situation should have given the

23
16cv468

 

 

\OO<.`)`~JC!\!J`l-ILL.».J[\)\-a

N[\JNNNI\)N[\J[\)l-*>_A)_\»-l>-al-\)-lr-¢r_i»_l
OO`~JO\LJ]-I>~LJJN>_‘O\DOO`\]O\L}\-l§~LN[\J|-‘O

 

 

plaintiff a better severance pay than 81574.65, as they knew Plaintiff would

not be able to make same kind of money after termination . . .
Id. at 13-32. Plaintiff asserts that “l\/[any pivotal events have transpired and revealed
themselves from being hidden/forcefully hidden by the adverse party, since filing of
Plaintiffs’ original complaint” (ECF No. 108 at 2). Plaintiff contends that Defendant
would not be prejudiced because Defendant has first-hand knowledge of the new facts
alleged Plaintiff further contends that Defendant would not be prejudiced because the
proposed amended complaint adds no new defendants Plaintiff asserts that “[t]he
proposed amendments would intend to opening up discovery and the amended claims.” ]d.
at 3. Plaintiff asserts that “it’s the plaintiff who would be seriously tremendously unduly
prejudiced if the discovery is not reopened, if amending the complaint does not happen.”
(ECF No. 1 19 at 5). Plaintiff contends the amendments would not be fi.ltile and relate back
to the original complaint Plaintiff contends that the new claims state a claim for relief and
are not time barred

Defendant contends that Plaintiff has not demonstrated good cause to amend under
Rule 16(b) because Plaintiff offers no justification for filing the Motion over a year after
the October 25, 2017 deadline to amend, and over two and a half years after the original
Complaint was filed Defendant asserts that Plaintiff fails to show his new claims are
premised on facts not known at the time of the original Complaint Defendant asserts
“Plaintiff’s professed intent to use the amended complaint as a vehicle to reopen discovery
only further weighs in favor of denying his Motion.” (ECF No. 116 at 12). Defendant
contends that Plaintiff’s proposed amendments are futile, time-barred, do not relate back,
and fail to state a claim. Defendant asserts that seeking to bring new claims at this late
stage in the litigation is an exercise in futility that would cause Defendant undue prejudice

A motion for leave to amend filed after the time period specified in a district court’s
scheduling order is governed by the “good cause” standard of Federal Rule of Civil
Procedure 16(b). Johnson v. Mamrrzorh Recreatr'ons, Inc., 975 F.2d 604, 607'-08 (9th Cir.
1992). Rule 16(b) provides that a district court must issue a scheduling order that limits

24
1 Fmv¢lHR

 

\£DO\O\]O\LJ`I-I>-L»J[\.)r--l

N[\)NN[\)[\-)l\)[\)l\)P-\>-*)_l»_\>_li_~)-Ar-i>-\»_-
OO‘\-]O\U`l-l§~LJ-)[\)'_‘O\OOO\]O\'J`|LL»JN’*"O

 

 

 

“the time to join other parties amend the pleadings complete discovery, and file motions.”
Fed R. Civ. P. 16(b). Rule 16(b) also provides that “[a] schedule may be modified only
for good cause and with the judge’s consent.” ld. “Rule 16(b)’s ‘good cause’ standard
primarily considers the diligence of the party seeking amendment The district court may
modify the pretrial schedule ‘if it cannot reasonably be met despite the diligence of the
party seeking the extension.”’ Johrzsorz, 975 P.2d at 609 (citing Fed. R. Civ. P. 16 advisory
committee’s notes (1983 amendment)). 1f the court finds that a plaintiff has shown good
cause pursuant to Federal Rule of Civil Procedure 16(b), the court must then consider
whether leave to amend is proper under Federal Rule of Civil Procedure 15. Id. at 608.
“Although the existence or degree of prejudice to the party opposing the modification might
supply additional reasons to deny a motion, the focus of the inquiry is upon the moving
party’s reasons for seeking modification.” Id. at 609.

Federal Rule of Civil Procedure 15(a) provides that after the time for amendment
“as a matter of course” has passed, “a party may amend its pleading only with the opposing
party’s written consent or the court’s leave.” Id. Federal Rule of Civil Procedure 15
mandates that leave to amend “be freely given when justice so requires.” Fed. R. Civ. P.
15(a). 1n Fomarz v. Davis, the Supreme Court offered several factors for district courts to
consider in deciding whether to grant a motion to amend under Rule 15(a):

1n the absence of any apparent or declared reason _ such as undue delay, bad
faith or dilatory motive on the part of the movant, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the
opposing party by virtue of allowance of the amendment, futility of
amendment etc. - the leave sought should, as the rules require, be “freely
given.”
371 U.S. 178, 182 (1962); see also Bowles v. Reade, 198 F.3d 752, 757_58 (9th Cir. 1999)
(“Liberality in granting a plaintiff leave to amend is subject to the qualification that the
amendment not cause undue prejudice to the defendant is not sought in bad faith, and is
not hitile. . . . Additionally, the district court may consider the factor of undue delay. . . .

Undue delay by itself, however, is insufficient to justify denying a motion to amend”)

25
16cv468

 

 

 

 

@OO\]O\U'l-I>~LJ-)[\.))-\

j_\
O

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

(citation omitted). “Not all of the [Foman] factors merit equal weight . . . [T]he
consideration of prejudice to the opposing party that carries the greatest weight.” Erriirzerzce
Capital, LLC v_ Aspeori, lrrc., 316 F.3d 1048, 1052 (9th Cir. 2003) (citations omitted).

“[L]eave to amend should be granted if it appears at all possible that the plaintiff
can correct the defect . . . [T]he rule favoring liberality in amendments to pleadings is
particularly important for the pro se litigant.” Crowley v. Baririisier, 734 F.3d 967, 977_
78 (9th Cir. 2013) (concluding it abused discretion to deny pro se prisoner plaintiff leave
to amend his second amended complaint that misidentified nurses who allegedly refused
plaintiff medical treatment in violation of the Eighth Arnendment) (quotations omitted);
see also Sharlcey v. O’Neal, 778 F.3d 767, 774 (9th Cir. 2015) (reversing district court that
“provided no explanation for dismissing with prejudice, despite the fact that the operative
complaint was the first and only complaint filed by Sharkey, who was proceeding pro se”).

“A district court, however, does not abuse its discretion in denying leave to amend
where amendment would be futile.” Flowers v. Firsr Hawaiiari Barik, 295 F.3d 966, 976
(9th Cir. 2002) (citation omitted); see also Mpoyo v. Lirron Elecrro-Oprical Sys., 92 F.
App’x 551 , 552 (9th Cir. 2004) (determining “the district court properly denied his motion
to amend the complaint,” where the pro se plaintiff did not make out a prima facie case of
retaliation and did not rebut the defendant’s evidence of nondiscriminatory reasons for
discharge “because [Defendant] would have been substantially prejudiced if [Plaintiffj
was granted leave to amend his complaint, since discovery had already closed and both
parties had already submitted motions for summary judgment”)..

“The timing of [a] motion” for leave tol amend, when filed “after the parties ha[ve]
conducted discovery and a pending summary judgment motion ha[s] been fully briefed,
weighs heavily against allowing leave A motion for leave to amend is not a vehicle to
circumvent summary judgment.” Schlacier-Jories v. Geri. Tel. of Cal., 936 P.2d 435, 443
(9th Cir. 1991) (affirming district court denial of leave to amend upon “ma[king] a specific
finding of prejudice to the opposing party” and “properly consider[ing] the delay in the
desired amendment the fact that there was a pending summary judgment motion, and the

26
16cv468

 

\ooo\lc:\um.r>.r.or\)~

[\JI\)I\)N[\)I\JNl\Jl\)>-‘»_\~a)-¢>-~»_~)_\»-)-i_a
OO\]O\\Jl-BWNV_‘O\OOO`\]O\VTLWNV-‘O

 

 

 

filtility of most of the proposed claims”), abrogated on other grounds by Crarher v. Corzsol.
Freighiways, Iric., 255 F.3d 683 (9th Cir. 2001); see also Roberrs v. Ariz. Bd. of Regerits,
661 F.2d 796, 798 (9th Cir. 1981) (“Here the district court made a specific finding of
prejudice to the opposing party, noting that the retaliatory discharge issue was raised at the
eleventh hour, after discovery was virtually complete and the Board’s motion for summary
judgment was pending before the court.”). In ll/[/VAmericari Queeri v. Sari Diego Maririe
Cohsiraciiori Corporaiiori, the Court of Appeals stated that the following “factors form[ed]
the basis of a proper exercise of discretion by the trial court in refusing to allow
amendment”: “a delay in making the motion of one and one-half years after the case was
filed,” “[n]o facts newly discovered in that period were alleged” and “a motion for
summary judgment was pending and possible disposition of the case would be unduly
delayed by granting the motion for leave to amend” 708 F.2d 1483, 1492 (9th Cir. 1983);
see also Mororigo Barid ofMissiorz Iridiarrs v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)
(“[T]he district judge was justified in exercising his discretion not to permit the
amendment The delay of nearly two years while not alone enough to support denial, is
nevertheless relevant . . . In light of the radical shift in direction posed by these claims
their tenuous nature, and the inordinate delay, we conclude that the district court did not
clearly abuse its discretion in denying leave to amend.”).

In this case, Plaintiff filed the Motion to amend six months after discovery closed
and over five months after Defendants filed the Motion for Summary Judgment. Plaintiff
does not explain his delay. Plaintiff does not explain why the new allegations were not
known to him at the time he filed his original Complaint The Court finds the Motion to
amend was filed with undue delay. See M/VAm. Queen, 708 F.2d at 1492 (denying leave
to amend proper based on “a delay in making the motion of one and one-half years after
the case was filed” “[n]o facts newly discovered in that period were alleged,” and “a
motion for summary judgment was pending and possible disposition of the case would be
unduly delayed by granting the motion for leave to amend”). The Court finds that proposed
claims regarding employment classification and wages and regarding discrimination, pose

27
16cv468

 

 

 

 

\OOO‘~]O\U`l-B~L)J[\Jr--

[\.)I\)l\.)[\.)[\)l\)[\.)[\.)l\))-»_i>_¢»_-»_~»_~»-\>_l>_l»-
OO\IO'\U`\-DL)J[\)'-‘O\OOO‘-]O\U-ILW[\J*_‘O

 

 

a “radical shift in direction.” See Morongo, 893 F.2d at 1079. The Court finds that the
proposed factual allegations are “tenuous” and inadequate to support prima facie cases with
respect to the proposed causes of action See id. The Court finds that the proposed
“amendment[s] would be firtile” See Flowers, 295 F.3d at 976. The Court finds that
amending the Complaint at this late stage in the litigation would result in “prejudice to the
opposing party.” See Roberrs, 661 F.2d at 798. The Court denies Plaintiff"s Motion for
Leave to Arnend the Complaint (ECF No. 108).
VI. MOTION TO DECLARE PLAINTIFF A VEXATIOUS LITIGANT
Defendant requests that the Court declare Plaintiff a vexatious litigant and require
Plaintiff to “obtain leave of court before filing any additional pleadings motions or papers
regarding the subject matter at issue in this case or with respect to Covidien, with the sole
exception of his MSJ opposition.” (ECF No. 124-l at 3). Defendant states “At some
point, enough is enough, and Covidien should be relieved from the obligation of responding
to Plaintiffs successive, lengthy, and largely unintelligible motions.” Id. Defendant
references the following motions:

0 Motion for Protective Order (ECF No. 62) - denied (See ECF No. 73)
(l\/linute order denying Plaintiffs Motion because “Plaintiff fails to provide
an adequate basis in law or fact for a protective order.”).

0 Motion for Order to Compel Discovery (ECF No. 79) - denied (See ECF
No. 85, 1:18) (“Plaintiffs discovery motions are untimely.”).

¢ Motion for lssuance of Subpoenas (ECF No. 81) - denied (See ECF No.
85, 1:18) (“Plaintiffs discovery motions are untimely.”).

¢ Motion to Compel to Reopen Discovery (ECF No. 89) - denied (See ECF
No. 93, 3 :9-10) (finding that Covidien has been prejudiced in that it
complies with the deadlines and Plaintiff does not).

¢ Motion to Reconsider Reopening Discovery (ECF No. 94) - denied (See
ECF No. 98, 2:24-25) (“Plaintiff cannot rely on his pro se status as an
excuse for his failure to propound his own discovery in this case.”).

0 Second Motion to Reconsider Reopening Discovery (ECF No. 100) -
denied (See ECF No. 103) (“Plaintiff presents no new evidence that would
warrant reconsideration.”).

0 Ex Parte Motion to Compel Reconsideration by Plaintiff (ECF No. 105) -
denied (See ECF No. 104, nunc pro tune) (motion previously denied.)

28
16cv468

 

\DOO\]O\Ul-LL)J[\.)»-\

N[\-)N[\)I\-)[\)[\)[\)[\)l-*P-l_lhd>_lr-d>_l»_a»_~)_l
OO`\]O\U\-l>-Wl\)P“O\DOO\JO\U\-l>~LJJN’-‘O

 

 

 

0 Ex Parte Motion for Leave to Amend Complaint (ECF No. 108) -pending.

0 Motion for Sanctions (ECF No. 122) -peridirig.

¢ Five ex parte requests to continue the deadline for Plaintiff"s response to
Covidien’s Motion for Summary Judgment (“MSJ”) - all of which were
granted (ECF Nos. 48, 55, 64, 113, 120.) . . . .

¢ [A] request for sanctions totaling $855 million for alleged bodily and
psychological injuries that have no rational connection to this case,
Covidien, or its attorneys ECF No. 122.

Id. at 2-3.

Defendant contends that all four factors as articulated in Molski v. Evergreeri
Dynasty Corp., 500 F.3d 1047 (9th Cir. 2007) are met so as to permit the Court to declare
Plaintiff a vexatious litigant First, Defendant contends that Plaintiff has been given notice
and an opportunity to be heard based on its properly noticed motion Second Defendant
contends that it has provided the Court with an adequate record to find that Plaintiff is
abusing the court system. Third Defendant contends that Plaintiff’s litigation conduct is
harassing and frivolous because he has filed fourteen meritless and procedurally deficient
motions which have required Defendant to devote significant time, effort, and expense to
oppose Defendant contends that Plaintiff" s filings are harassing and frivolous and asserts
that he has filed eight ex parte requests within five months repeating arguments previously
raised and rejected by the Court. (ECF No. 133 at 2). Finally, Defendant contends that a
pre-filing order is necessary and narrowly tailored (ECF No. 124-1 at 5). Defendant
asserts that “Plaintiff has made it all too clear that, absent a pre-filing bar order, he will
continue this frivolous and harassing conduct.” (ECF No. 133 at 2). Defendant contends
that it requests a narrowly drafted order to “simply require that Plaintiff seek leave of this
Court prior to filing any additional pleadings motions and/or papers other than his MSJ
opposition,” which would “relieve Covidien from the burden associated with reviewing
and responding to Plaintiff’s frivolous filings” and “save Plaintiff (and this Court)

significant time and energy associated with Plaintiff’s harassing litigation tactics.” (ECF

No. 124-1 at 5).

29
16cv468

 

 

\O 00 `J Ch Lh 45 MJ bJ ~“

p_\
CD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Plaintiff asserts that “The pro se plaintiff has not violated any or flagrantly abused
the judicial process.” (ECF No. 128 at 9). Plaintiff asserts “1 have not started any other
claims in the court of law against this or any other potential defendant . . . 1 have not
relitigated or file any attempts to relitigate, therefore there is no ground or baring me from
bringing any other lawsuit.” Id. Plaintiff asserts that Defendant’s Motion is a “dirty little
trick” and Defendant is “the one that has harassed tortured broken my face, broken my
head broken my lip, broken my shoulder, broken my leg causing pain, agony,
embarrassment distress scars trauma, emotional distress and harassment and then saying
that it’s the plaintiff that is causing vexation and harassing, that sounds insane and crazy.”
Id. at 3. Plaintiff lists sixty-two “flagrant and blatant acts of violation of law” including
Plaintiff being hit on the head and shoulder while asleep, being “fe[]d very bad thing in my
mouth while 1 was asleep unconsciously” and “force fe[]d to the max”; “constantly being
burned . . . when/if 1 use apple products”; “be[ing] told to do thing/ dictate (synonym like
a word of bullet by females by walkie talkie) even though 1 have no responsibility towards
them and it felt like 1 was been held captive and blocked from doing nothing else but follow
their orders in Los Angeles CA, by a group of feminist group or feminist individual
female,” and “a constant some unknown female and a male, not any relation to the plaintiff
and always in the background stalking and alternatively either saying the word ‘yes’ or
saying the word °No”’; being “sprayed with disgusting smell in and around me” and

75 G¢

“sprayed on the center of my head so that my hairs are falling, [s]omeone putting liquid/s
all over my shirt while 1 am asleep”; and possessions and data being stolen from him. [d.
at 3_7. Plaintiff requests that the Court “order the declaration that the defendant is an
extremely vexatious defendant and sanction them very hefty monetarily and non-
monetarily.” Id. at 10.

“The All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent
power to enter pre-filing orders against vexatious litigants.” Molski v. Evergreerz Dynasly

Corp. , 500 F.3d 1047, 1057 (9th Cir. 2007). However, “such pre-filing orders should rarely
be filed” De Lorrg v. Henriessey, 912 F.2d 1144, 1147 (9th Cir. 1990). °‘If used too freely

30
l HQVA.HR

 

\OOO-]O\U'l-bl»)[\)»_-

N[\)NNN[\)[\J[\)[\)»-\»-»»-l»-l»-a>_r»-a~>->-d
OO‘~]O\\LLUJ[\)>-*O\OOO\-]O\UWLLJJ[\)l-O

 

 

or couched in overly broad terms injunctions against future litigation may block free
access to the courts” and eliminate the “final safeguard for vitally important constitutional
rights.” Wood v. Sariia Barbara Chamber of Commerce, 705 F.2d 1515, 1525 (9th Cir.
1983). Courts “are particularly reluctant to impede access to the courts for a pro se
litigant.” Id. “In light of the seriousness of restricting litigants’ access to the courts pre-
filing orders should be a remedy of last resort” Rihggold-Lockhart v. Cly. ofL.A., 761
F.3d 1057, 1062 (9th Cir. 2014). “When district courts seek to impose pre-filing
restrictions they must: (1) give litigants notice and ‘an opportunity to oppose the order
before it [is] entered’; (2) compile an adequate record for appellate review, including ‘a
listing of all the cases and motions that led the district court to conclude that a vexatious
litigant order was needed’; (3) make substantive findings of frivolousness or harassment
and (4) tailor the order narrowly so as ‘to closely fit the specific vice encountered.”’ Id. at
1062 (quoting De Lorig, 912 F.2d at 1147_48). To apply the third and fourth “substantive
factors” courts consider:

(1) the litigant’s history of litigation and in particular whether it entailed
vexatious harassing or duplicative lawsuits (2) the litigant’s motive in
pursuing the litigation, e.g., does the litigant have an objective good faith
expectation of prevailing?; (3) whether the litigant is represented by counsel;
(4) whether the litigant has caused needless expense to other parties or has
posed an unnecessary burden on the courts and their personnel; and (5)
whether other sanctions would be adequate to protect the courts and other
parties
Id. at 1062 (quoting Molski, 500 F.3d at 1058). “To determine whether the litigation is
frivolous district courts must look at both the number and content of the filings as indicia
of the frivolousness of the litigant’s claims.” Id. at 1064 (intemal quotations and citation
omitted). The court must find “that the number of complaints was inordinate,” and that the
claims are “patently without merit.” Id. (quotations omitted). “As an alternative to
frivolousness the district court may . . . find[] that the litigant’s filings show a pattern of

harassment” and “an intent to harass the defendant or the court.” ld. (quotations omitted).

31

 

16cv468

 

\OOO'~.]O`\L.I'l-l>-L.>.)l\))_l

l\)[\)Nl\JNl\)l\)[\)[\J>-‘»-»--\-li_a>_a)-»-\)-lr-
OO `J O\ Lh 45 bJ bJ P* CD WD 00 \J Ch Lh id bd FJ ed CD

 

 

“Finally, courts should consider whether other, less restrictive options are adequate to
protect the court and parties.” ld. at 1064-65.

Plaintiff proceeds pro see, which weighs against declaring him a vexatious litigant
rl`he record contains no evidence of Plaintiff filing any other lawsuits against Defendant
Based on the record the Court does not find “that the number of complaints [is]
inordinate.” See Ringgold-Lockhari, 761 F.3d at 1064; see also Wood, 705 F.2d at 1525
(affirming injunction against relitigation of a “simple pro se employment dispute” that
evolved into a “morass of litigation, into which [the plaintiff had] pulled over 250
defendants and at one point over 30 district courts”); De Lorig, 912 F.2d at 1148
(concluding that district court’s finding of frivolousness abused discretion where the
plaintiff had filed three related habeas petitions and two post-judgment motions). The
evidence in the record does not a support a finding that “the less restrictive option” of
“sanctions such as costs or fees” would be inadequate See Rihggold-Lockhart, 761 F.3d
at 1065 (concluding the district court abused its discretion by failing to consider whether
“imposing sanctions such as costs or fees on the [plaintiffs] would have been an adequate
deterrent”). The Court denies Defendant’s Motion to Declare Plaintiff a Vexatious
Litigant. (ECF No. 124).

VII. MOTION FOR SANCTIONS

Plaintiff requests that the Court impose sanctions in the “amount of
$855,955,330.33” corresponding to “time spent on the case preparation, that is the pro se
plaintiff (who is acting as an lead attorney for the Plaintiff) his expenses the delay on
earning making business because of the time, (not taking in account 5+years of wasted
income earning time, with $20,000 per hour being my past and currently prevailing
consulting service earning rate), making the up[ ]to date amount to be sanctioned to the
defendant to be $20,000 per hour x 40 hours x 50 weeks x 5(10/12) years a total payment
amount $233,333,333.33,” as well as “[i]temized costs for the lawsuits that are billable in
the . . . amount equal to 820,000 per hour my billable income earning rate x 40 hours x 50
weeks x 2(9/12) years = 8110,000,000.00,” and “medical and non-medical damages

32
16cv468

 

\OOO~\]O\U'\-IBL)J[\)»-a

N [\) l\~) [\)[\) l\) [\3 [\) [\)->-* >_1»_1»--¢ »_) »_\ »-i )_‘ r--\ >_‘
OO‘~.]O\W-l>-W[\)HO\DOO\]O\U'\~ILW[\)’_‘O

 

 

expenses incurred 8622,621,997.00.” (ECF No. 122 at 27-28). Plaintiff contends that the
Court has the authority to impose sanctions in this case pursuant to Rule 11 and Rule 37 of
the Federal Rules of Civil Procedure and 28 U.S.C. § 1927.

Plaintiff lists sixty-two events substantially identical to the list from his opposition
to the vexatious litigant motion, asserting “[i]f this is not harassment and unnecessary delay
or needlessly increasing the cost of litigation than what is it demands and screams an
ineradicable right to the sanction them very heavily.” Id. at 8_13; see supra Section 111.
Plaintiff asserts he has not obtained employment “in part because Defendants in this suit
retaliated against me and blacklisted me” (ECF No. 122 at 18). Plaintiff fi.irther asserts

[D]efendant having devised up this game plan from the beginning to thwart
the discovery of the plaintiff by blocking/prohibiting them or exhausting the
plaintiffs time and Win the case on a summary judgment . . . with a bad faith
affidavit or declaration . . . `

[D]efendant is using drag, delay and defend tactics to make the international
worker(plaintiff) tired starve the international worker plaintiff to dead
(because he is unable to work and earn money legally), removing all his
resources(rental house, car, savings whatever is left etc) . . . for the past 5
years since 1 have been terminated and trying this tactics officially since the
past 3+ years of litigation, by . . . multiplying the proceedings exasperatingly,
tactically trying to make the plaintiff leave the country, caused mishap and
mistakes in the plaintiffs legal proceedings and or drop the lawsuit by directly
or by circumventing causing financial hardship to the plaintiff, demands and
screams an ineradicable right to sanction the defendant extremely heavily.

Id. at 19; see also ECF No. 129 at 4-5, 7.

Defendant asserts that Plaintiff’ s Motion is based on “outlandish allegations which
lack any foundation in reality.” (ECF No. 123 at l).- Defendant contends that Rule 37
sanctions are improper because there is no order to permit discovery. Defendant further
contends that Rule 11 sanctions are improper because Plaintiff has not identified
misconduct by Defendant Defendant further contends that Rule 1 1 sanctions are improper
because Plaintiff failed to serve the Motion on Defendant twenty-one days before filing it

with the Court Defendant further contends that sanctions under 28 U.S.C. § 1927 are

33
16cv468

 

 

 

\OOO*--]O\L)`\-l>b)[\_)»-

p_..-\
CD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

improper because Plaintiff has provided no evidence that Defendant has multiplied the
proceedings unreasonably and vexatiously.

“[T]he district court has a broad array of sanctions options at its disposal: Rule 11,
28 U.S.C. § 1927, and the court’s inherent authority.” Chrisrian v. Maitel, lnc., 286 F.3d
1118, 1131 (9th Cir. 2002) (first citing B.K.B. v. Maui Police Dep’r., 276 F.3d 1091, 1107
(9th Cir. 2002) (holding that misconduct committed “in an unreasonable and vexatious
manner” that “multiplies the proceedings” violates § 1927), then citing F ink v. Gomez, 239
F.3d 989, 991-992 (9th Cir. 2001) (holding that sanctions may be imposed under the
court’s inherent authority for “bad faith” actions by counsel, “which includes a broad range
of willful improper conduct”)). Rule 11 provides:

If, after notice and a reasonable opportunity to respond the court determines
that Rule ll(b) has been violated the court may impose an appropriate
sanction upon any attorney, law firm, or party that violated the rule or is
responsible for the violation
lied R. Civ. P. ll(c)(l). “[T]he central purpose of Rule ll is to deter baseless filings in
district court . . . . Rule 11 imposes a duty on attomeys to certify that they have conducted
a reasonable inquiry and have determined that any papers filed with the court are well

931

grounded in fact legally tenable, and ‘not interposed for any improper purpose Cooter
& Gell v. Harrmarx Corp., 496 U.S. 384, 393 (1990), superseded by statute on other
grounds Fed. R. Civ. P. 11. “Conduct in depositions discovery meetings of counsel, oral
representations at hearings and behavior in prior proceedings do not fall within the ambit
of Rule 11.” Christian, 286 F.3d at 1131. Rule 11 places “stringent notice and filing
requirements on parties seeking sanctions.” Holgaie v. Baldwin, 425 F.3d 671, 677 (9th
Cir. 2005). Rule 11 contains a “safe harbor” provision, which requires a party seeking
sanctions “to give the opposing party 21 days” to withdraw or otherwise correct the
offending paper before filing the motion for sanctions Id. at 678; Fed. R. Civ. P.
ll(c)(l)(A). Rule 37(b) “empowers the court to take remedial action if a party ‘fails to

obey an order to provide or permit discovery.”’ Sali v. Corona Reg’l Med. Crr., 884 F.3d

34
16cv468

 

\DOO-JO\Ui-DL.Q[\)»_-

[\.)I\)[\)l\)[\)[\)[\)[\)[\_)»_d)-lb-i>-¢»_~»-\b-*)-\r_~h-r
DO\~lO\U`l-LL.)J[\)'-*O\OOO`-]O\U`I-I¥~WI\J'_‘O

 

 

1218, 1222 (9th Cir. 2018) (quoting Fed. R. Civ. P. 37(b)(2)(A)). “[W]e read broadly the
term order . . . . Rule 37’s requirement for an order should . . . include any order relating to
discovery.” Id. (quotations omitted).

ln this case, discovery closed on April 30, 2018 pursuant to the Court’s January 31,
2018 Order (ECF No. 24). The record contains no evidence that Defendant failed to
produce any discovery to which Plaintiff was entitled or violated an order within the
meaning of Rule 37. The record shows that Plaintiff did not satisfy the procedural
requirements of the Rule 11 safe harbor. The record does not support a finding that any of
Defendant’s filings are baseless within the meaning of Rule 11. The record does not
support a finding that Defendant engaged in “unreasonable and vexatious” conduct that
“multiplies the proceedings” within the meaning of § 1927. The record does not support a
finding that Defendant acted in “bad faith” or engaged in “willful improper conduct”
justifying sanctions under the Court’s inherent authority. The Court denies Plaintiff"s
Motion for Sanctions (ECF No. 122).

VIII. CONCLUSION

IT 1S flEREBY ORDERED that the Motion for Summary Judgment filed by
Defendant Covidien LP (ECF No. 45) is GRANTED.

IT IS FURTHER ORDERED that the Motion for Leave to Amend the Complaint
filed by Plaintiff Ashwin Khobragade (ECF No. 108) is DENIED.

IT IS FURTHER ORDERED that the Motion for Sanctions filed by Plaintiff Ashwin
Khobragade (ECF No. 122) is DENlED.

IT lS FURTl-[ER ORDERED that the Motion to Declare Plaintiff a Vexatious
Litigant filed by Defendant Covidien LP (ECF No. 124) is DENIED.

DArED; 5//§//? é/JJMES/

WILLIAM Q.M
United States DlstrictE Judge

35
16cv468

 

 

